              UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF MICHIGAN
                   SOUTHERN DIVISION
 

    ERICH PURRY and AIESHA
    PURRY,

                   Plaintiffs,
              v.                          Case No. 18-10721
                                          Hon. Terrence G. Berg
    STATE FARM FIRE AND
    CASUALTY COMPANY,

                   Defendant.

          ORDER GRANTING DEFENDANT’S MOTION FOR
                  SUMMARY JUDGMENT
     I.    Introduction

     Erich Purry bought a home from someone who did not own it.

He got insurance, but when a fire damaged the home shortly after
he rented it out, the insurance company would not pay and re-

scinded the policy because, it says, he misrepresented himself as

the owner. Now Purry and his wife (Plaintiffs) are suing State Farm

Fire and Casualty Company (Defendant) for breach of contract and

violation of the Michigan Uniform Trade Practices Act. Dkt. 1-2 at

PageID.16–17. The insurance company has moved for Summary

Judgment, claiming that there is no genuine issue of material fact

to be decided by a jury, and Defendant is entitled to judgment as a



                                 1
 
matter of law. Dkt. 11.The Court agrees with Defendant, so the Mo-

tion for Summary Judgment is GRANTED.

    II.   Background

    This case raises a number of legal questions: (1) whether the mis-

representation on the insurance application was material; (2)

whether an innocent misrepresentation is grounds for rescission of

an insurance contract; and (3) whether language in the insurance

contract waives an insurer’s right to rescind the contract for inno-

cent misrepresentation. The facts are essentially undisputed.

    Plaintiffs believed that they purchased the property located at
11175 Rossiter Street in the City of Detroit on February 23, 2017

for $4,500 from a person purporting to be Iesha Kurtz. Dkt. 14,

PageID.136. The on-line record available for the Wayne County
Register of Deeds shows the following Quit Claim Deed recorded on

February 23, 2017.




                                  2
 
Fig. 1, Conveyance from Iesha Kurtz to Erich Perry (which the

Court understands to be a misspelled version of the name of one

plaintiff in this case), Wayne County Register of Deeds.



Plaintiff claims to have conducted a title search, Dkt. 14-3,

PageID.162, but an official title search for the parcel by street ad-

dress would have revealed that Iesha Kurtz had previously con-

veyed the same property to Bee Properties Management on Septem-

ber 16, 2016. Dkt. 11, PageID. 62. The prior conveyance was also



                                 3
 
recorded under the wrong name; that deed shows a transfer from

“Lesha” Kurtz of the 11175 Rossiter Street property.1




Fig. 2, Conveyance from Lesha Kurtz to Bee Property Management,

Wayne County Register of Deeds.




                                                            
1The Court obtained this information from the Wayne County Register of
Deeds online title search (https://www.waynecountylandrecords.com/re-
corder/web/). The Court may take judicial notice of public records and govern-
ment documents, including those available from reliable sources on the inter-
net. See Fed. R. Evid. 201(b)(2).
                                                               4
 
       Parties agree that, unfortunately, Plaintiffs purchased the prop-

erty from a person who was posing as the real owner. Id. The im-

postor purported to convey the property to Plaintiffs via a quitclaim

deed.2
       Plaintiffs paid various entities for work on the property includ-

ing painting and installing a new furnace and hot water tank. Dkt.

14-7, PageID.190. Plaintiffs signed a lease with a third-party ten-

ant to live in the property. Dkt. 14-8, PageID.191–94. On March 1,

2017, Plaintiffs applied for a Rental Dwelling insurance policy from

Defendant. Dkt. 14-2, PageID.154–56. In response to the question
on the application asking for “ownership type,” Plaintiff listed “in-

dividual.” Id. at PageID.154. The insurance application contained

no other question directed toward determining whether the appli-
cant was the legal owner of the property he or she was attempting

to insure. Defendant issued the Rental Dwelling Policy.

       On May 21, 2017, there was a fire at the property and Plaintiffs
sustained losses that would have been covered by the insurance pol-

icy purchased from Defendant. Dkt. 14, PageID.136. Defendant



                                                            
2Quitclaim deeds convey only the interest the seller has to convey, and no
more. By using a quitclaim deed, a seller makes no warranties with respect to
ownership of the property. Rights or interests covered by quitclaim deed, 162
A.L.R. 556 (1946) (updated weekly) (“[I]t is well settled that nothing is con-
veyed by a quitclaim deed if the grantor himself had no title or interest to the
property conveyed.”).
                                                               5
 
conducted an investigation in response to the claim. During the in-

vestigation, Defendant interviewed the real Iesha Kurtz (spelled

“Aiesha” in some instances in the record), who told Defendant that

she had never conveyed the property to Plaintiffs. Dkt. 11-3,

PageID.88. Once Defendant concluded that Plaintiffs did not own

the property, it rescinded the insurance policy. Dkt. 11-7,

PageID.101. State Farm only issues Rental Dwelling Policies to per-

sons who own the property being insured. Dkt. 11-6.

    III. Standard of Review

    Defendant moves for summary judgment pursuant to Fed. R.
Civ. P. 56. “Summary judgment is appropriate if the pleadings, dep-

ositions, answers to interrogatories, and admissions on file, to-

gether with any affidavits, show that there is no genuine issue as
to any material fact such that the movant is entitled to a judgment

as a matter of law.” Villegas v. Metro. Gov't of Nashville, 709 F.3d

563, 568 (6th Cir. 2013); see also Fed. R. Civ. P. 56(a). A fact is ma-

terial only if it might affect the outcome of the case under the gov-

erning law. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249

(1986).
    On a motion for summary judgment, the Court must view the

evidence, and any reasonable inferences drawn from the evidence,

in the light most favorable to the non-moving party. See Matsushita



                                  6
 
Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986) (ci-

tations omitted); Redding v. St. Edward, 241 F.3d 530, 531 (6th Cir.

2001).

    As the moving party, the Defendant has the initial burden to

show that there is an absence of evidence to support Plaintiff’s case.

Selby v. Caruso, 734 F.3d 554 (6th Cir. 2013); see also Celotex Corp.

v. Catrett, 477 U.S. 317, 325 (1986). Once the moving party has met

its burden, the non-moving party “may not rest upon its mere alle-

gations or denials of the adverse party’s pleadings, but rather must

set forth specific facts showing that there is a genuine issue for
trial.” Ellington v. City of E. Cleveland, 689 F.3d 549, 552. Finally,

“[i]n this action arising under federal diversity jurisdiction, we ap-

ply the substantive law of Michigan, as the forum state.” Berrington
v. Wal-Mart Stores, Inc., 696 F.3d 604, 607 (6th Cir. 2012).

    IV.   Analysis

    As a general matter, a material misrepresentation on an insur-

ance application entitles the insurer to rescind the insurance policy.

Lake States Ins. Co. v. Wilson, 586 N.W.2d 113, 115 (Mich. Ct. App.

1998). As stated above, central issues in this case are (1) whether
the misrepresentation on the insurance application was material;

(2) whether an innocent misrepresentation is grounds for rescission

of an insurance contract; and (3) whether language in the insurance



                                  7
 
contract providing for rescission in cases of intentional misrepre-

sentation waives an insurer’s right to rescind the contract for inno-

cent misrepresentation.


      a. Whether Plaintiff submitted a material misrepresen-
         tation as part of the insurance application
    It is undisputed that the Plaintiffs answered the application’s

question about “type of owner” by saying “individual.” Plaintiffs ar-

gue that their answer to the “ownership type” question was not

truly a misrepresentation and that, if it was a misrepresentation, it

was an immaterial one.

    First, Plaintiff points out that the application for rental dwelling
insurance did not directly ask whether or not the applicant owns

the property he is seeking to insure. Dkt. 14, PageID.137. Instead,

it asks only for the applicant to state the type of ownership. Id.

Plaintiffs argue that by answering “individual” to this question,

they did not make a misrepresentation—they were accurately stat-

ing the type of ownership. Id.
    There are two responses to this argument. First, asserting tech-

nical correctness misses the point: it is false and misleading to rep-

resent any type of ownership if one is not an owner. Implicit in the

answer to the type of ownership question was an assumption that




                                   8
 
the applicant is the owner. By answering the question at all, Plain-

tiffs certainly implied, if they did not state outright, that they were

the individual owners of the property. Indeed, Plaintiffs believed

they did own the property; they intended to convey that. The Rental

Dwelling Policy issued to Plaintiffs clearly contemplates that the

insured person is the owner of the property. Dkt. 18, PageID.225

(“Section I – Your Property”).

    Second, even if the answer “individual” can be construed not to

imply that Plaintiffs owned the property, that answer was still in-

correct. When Plaintiffs applied for the rental dwelling policy, the
true owner of the property was not an individual at all—it was Bee

Property Management. Even giving Plaintiffs the benefit of forgo-

ing the implication that they owned the property, their answer to
the type of ownership question was still a misrepresentation be-

cause it was inaccurate.

    “[A] fact or representation in an application is ‘material’ where

communication of it would have had the effect of ‘substantially in-

creasing the chances of loss insured against so as to bring about a

rejection of the risk or the charging of an increased premium.’” Oade
v. Jackson National Life Ins. Co. of Mich., 632 N.W.2d 126, 131

(Mich. 2001). “For example, if an insurer would not have issued the

questioned policy if it had been aware of the questioned misrepre-
sentation, the misrepresentation is material.” Cont’l Gen. Ins. Co.

                                  9
 
v. Abe Gershonowicz, No. 277199, 2008 Mich. App. LEXIS 762, at

*8 n.3 (Mich. Ct. App. Apr. 15, 2008). Defendant attached an affi-

davit to its motion from Michelle Carney, Underwriting Team Man-

ager for State Farm. Dkt. 11-6. In that affidavit, Ms. Carney states

that “the applicant and policyholder must be the owner of the home.

If the applicant is not the owner of the home, the property is ineli-

gible for coverage.” Id. at PageID.99. Defendants would have re-

jected the risk of insuring Plaintiffs had Plaintiffs communicated

that they were not the true owners of the property; consequently,

the misrepresentation was a material one.
    During oral argument on its motion, Defendant represented that

one reason it does not issue rental dwelling insurance policies to

non-owners is that non-owners do not have an incentive to maintain
the property in good condition. This increases the risk to the in-

surer. Plaintiffs argued in their response and at oral argument that

their misrepresentation did not increase the risk to Defendant in

insuring the property because Plaintiffs cared for the property as if

they were the true owners. Dkt. 14, PageID.147. Consequently,

they say, Plaintiffs had some kind of an insurable interest, even if
they did not have legal ownership, making the misrepresentation

immaterial. But the analysis for the Court as a matter of law is

general, rather than specific. Although these Plaintiffs may not
have increased the risk to Defendant through their non-ownership

                                 10
 
(because they were behaving as responsible owners would), Defend-

ant’s knowledge of that non-ownership would have caused them to

reject any risk at all, denying Plaintiffs’ application for coverage. In

other words, insurable interest alone would not have been enough

for Defendant to issue this policy in the first place. Because of that,

the misrepresentation that Plaintiffs owned the property, notwith-

standing the fact that they may have had an insurable interest, is

material.

    As set forth above, Plaintiffs’ answer to the type of ownership

question was a misrepresentation. Furthermore, that misrepresen-
tation was material because if Defendant had knowledge of it, De-

fendant would have rejected the risk brought on by insuring Plain-

tiffs.


         b. Whether an innocent misrepresentation is grounds
            for rescission of an insurance contract
    Plaintiffs contend that innocent misrepresentation is subject to

a “good faith” exception such that insurers may not rescind a policy
unless the misrepresentation was intentional. Ordinarily, “[t]o es-

tablish actionable fraud,” Michigan law requires a party to show (1)

the other party made a material misrepresentation; (2) it was false;
(3) the party knew it was false or made it “recklessly, without any

knowledge of its truth, and as a positive assertion”; (4) the party


                                  11
 
intended to induce action; (5) the party did induce action in reliance

on the statement; and (6) the action caused injury. Titan Ins. Co. v.

Hyten, 817 N.W.2d 561, 576–77 (Mich. 2012). In this case, Plaintiffs

argue that they did not commit fraud because they did not know-

ingly or intentionally misrepresent the facts—they thought they

owned the property. Dkt. 14, PageID.143.

    The Michigan Supreme Court has consistently upheld the right

of a contracting party to relief for misrepresentations, even where

the misrepresentation is innocent. United States Fidelity and Guar-

anty Company v. Black, 313 N.W.2d 77, 83 (Mich. 1981) (“[I]f there
was in fact a misrepresentation, though made innocently, and its

deceptive influence was effective, the consequences to the [contract-

ing party] being as serious as though it had proceeded from a vi-
cious purpose, he would have a right of action for the damages

caused thereby either at law or in equity.” (internal quotation

marks and citations omitted)); Lash v. Allstate Insurance Company,

532 N.W.2d 869, 872 (Mich. Ct. App. 1995) (“[R]escission is justified

in cases of innocent misrepresentation if a party relies upon the

misstatement, because otherwise the party responsible for the mis-
statement would be unjustly enriched if he were not held account-

able for his misrepresentation.”).

    In response to the cases above, Plaintiff cites the unpublished
decision of Langley v. Auto-Owners Life Insurance Company, 2012

                                 12
 
WL 2476668, Docket No. 300517 (Mich. Ct. App. June 28, 2012).

This case stands for the proposition that innocent misrepresenta-

tions made in good faith are not grounds for rescission of a life in-

surance policy. Langley appears to conflict with both Fidelity and

Lash. The Court finds the Fidelity and Lash approach persuasive

for two reasons.

    First, Langley is an unpublished case from the Michigan Court

of Appeals. In contrast, Fidelity is binding precedent of the Michi-

gan Supreme Court. Second, Langley and the cases upon which it

relies are distinguishable from this case. The Langley court’s hold-
ing was premised on its interpretation of the history and meaning

of M.C.L. 500.4016 and 500.2218, Michigan statutes governing

false statements in applications for life and disability insurance—
not rental dwelling insurance—policies. In addition, Franklin Life

Insurance Company v. William J. Champion and Company, 350

F.3d 115 (6th Cir. 1965), is central to the reasoning in Langley. In

Franklin, an application for life insurance asked whether the appli-

cant was “now in good health.” 350 F.3d at 118. In response, the

insured stated, “Yes.” Id. In fact, the insured unknowingly suffered
from a serious disease which he had no reason to suspect. Id. at 117.

The court in Franklin held that rescission was impermissible for a

misrepresentation of this kind. But this factual scenario is distinct
from the instant case. For one, the question of whether a person is

                                 13
 
in good health is a broad, general, and holistic one. The question

Plaintiffs in this case answered was specific and factual.


         The courts, both State and Federal, have generally
      construed statements that an applicant was in good
      health or free from disease as a representation only that
      the applicant in good faith believed and was justified in
      believing that his health was not impaired by any con-
      dition which would ordinarily be regarded as a disease.
      The representation cannot reasonably be understood as
      intended to do more than convey to the company such
      information as the applicant might be expected to have
      ...
Id. at 121.
In contrast, no case law supports the view that a representation in

an insurance application about the applicant’s type of property

ownership is only a statement of one’s good faith belief as to owner-
ship. Nor is there any reason to think that such a representation is

normally based on information available only to the applicant. Ra-

ther, a question about type of ownership is intended to elicit a fact—
the fact of ownership. Langley adopts and extends the Franklin Life

rule but is also itself a case about life insurance. Nothing in its rea-

soning appears to indicate that it applies equally to rental dwelling
insurance.

    Finally, even if the Court applied the reasoning of Langley,

Plaintiff cannot succeed. The Langley court states, “[I]n order to
void a policy for a misrepresentation an insurer must prove that the

                                  14
 
applicant made a representation that was actually false, that the

applicant knew or should have known that the representation was

false, and that the representation was material to either the risk or

hazard assumed.” Langley, 2012 WL 2476668, at *6 (emphasis

added). While Plaintiffs may not have known that they did not own

the property, they certainly should have. That information was rec-

orded and available to Defendant upon a proper search of the title

records by the street address of the property. Although the prior

conveyance was recorded under the wrong name, Plaintiffs, not De-

fendant, bear that risk. In addition to the fact that Plaintiffs could
have avoided this situation by purchasing title insurance, individ-

uals can conduct official legal title searches a search in the land

records for the street address of the property if they pay a small fee.
Wayne      County      Register     of    Deeds,     Public     Login,

https://www.waynecountylandrecords.com/recorder/web/login.jsp?

submit=Continue (October 25, 2018) (“You can open an On-Demand

Account which allows you to conduct full legal searches.”). Plaintiffs

would have discovered the prior conveyance had they exercised this

search option.
    In real property conveyance disputes, a properly recorded deed

is deemed to give constructive notice to subsequent purchasers. 21

Mich. Civ. Jur. Recording of Instruments and Notice of Rights § 30,
Duty to examine record and take notice; persons bound or protected

                                  15
 
(2018) (“Since the recording of the various designated instruments

or writings is constructive notice to those subsequently dealing with

or attempting to acquire interests in the property involved, it is in-

cumbent upon such persons to examine carefully the public records

in order to determine the nature of the legal title to the property

and the rights or interests of other persons in the premises.”). Alt-

hough the prior deed bore a misspelled name of the grantor and so

was not correctly recorded, a thorough search would have revealed

it. Plaintiffs therefore had constructive notice that they were not

the true owners of the property. Even under the Langley rule Plain-
tiffs urge the Court to accept, they cannot prevail.


      c. Whether language in the insurance contract waives
         the insurer’s right to rescind the contract for inten-
         tional misrepresentation
    The final matter of law for the Court to examine requires only

brief discussion. Plaintiffs’ policy includes the language:

      This policy is void as to you and any other insured, if you
      or any other insured under this policy has intentionally
      concealed or misrepresented any material fact or cir-
      cumstance relating to this insurance, whether before or
      after a loss.


Dkt. 18, PageID.218.




                                  16
 
Plaintiffs argue that by including this language as to intentional

misrepresentation Defendant has waived its right to remedies for

innocent misrepresentation.

    Under Michigan law, language in an insurance contract that al-

lows for rescission based on intentional misrepresentation does not

waive an insurer’s equitable right to rescind the contract for inno-

cent misrepresentation. AMI Stamping LLC v. Act American Ins.

Co., 709 F. App’x 354, 362 (6th Cir. 2017) (finding that under Mich-

igan law the equitable right to void a contract for innocent misrep-

resentation in the application is separate from the contractual right
to void the contract for intentional misrepresentations); see also

Seneca Specialty Insurance Company v. West Chicago Property

Company, 2010 WL 431734, No. 08-12335 (E.D. Mich. Feb. 2, 2010)
(Battani, J.) (same). Therefore, any language in the insurance pol-

icy providing for rescission for intentional misrepresentation would

not waive Defendant’s other rights to rescind.

    Plaintiffs’ policy also provides for cancellation of the policy in

cases of material misrepresentation, innocent or not:

      When this policy has been in effect for 60 days or more,
      or at any time if it is a renewal with us, we may cancel
      if there has been a material misrepresentation of fact
      which, if known to us, would have caused us not to issue
      this policy or if the risk has changed substantially since



                                  17
 
      the policy was issued. We may cancel this policy by no-
      tifying you at least 30 days before the date cancellation
      takes effect.


Dkt. 18, PageID.218.

This provision applies to Plaintiffs because their material misrep-

resentation that they owned the property would have caused De-

fendant not to issue the policy. But instead of exercising the cancel-

lation option, Defendant rescinded the policy.

    The Court finds that Defendant is entitled to rescind the policy

for material misrepresentations notwithstanding the provision in

the policy providing for cancellation with 30 days’ notice in such

instances. Specific reservation of the right to cancel a policy does

not waive an insurer’s right to rescind the policy if rescission is oth-
erwise appropriate. Cf. Burton v. Wolverine Mutual Ins. Co., 540

N.W.2d 480, 482 (Mich. Ct. App. 1995) (“We would not interfere

with defendant’s right to rescind the policy ab initio had it chosen
to do so upon discovery of the material misrepresentation . . . How-

ever, in the case at bar, defendant did discover the misrepresenta-

tion before the loss and chose to issue a cancellation rather than a

rescission.”).




                                  18
 
     V.    Conclusion

     For the foregoing reasons, Defendant’s Motion for Summary

Judgment is GRANTED and the case is DISMISSED WITH

PREJUDICE.


      SO ORDERED.



    Dated: October 30, 2018    s/Terrence G. Berg
                               TERRENCE G. BERG
                               UNITED STATES DISTRICT JUDGE




                        Certificate of Service
          I hereby certify that this Order was electronically filed,
    and the parties and/or counsel of record were served on October
    30, 2018.
                              s/A. Chubb
                              Case Manager

 




                                   19
 
